1 Reported in 211 N.W. 5.
Convicted in justice court of maintaining a nuisance in the nature of a dispensary of intoxicating liquor, defendant attempted to appeal to the district court. He neglected to have his appeal bond approved by the justice. The statute requires in connection with such an appeal "a recognizance, with sufficient surety, to be approved by the justice." G.S. 1923, subd. 1, § 9129. Such a recognizance, so approved, is jurisdictional. This is an appeal from the order of the district court dismissing the attempted appeal from the justice court. For the reason indicated, that order was right and therefore is affirmed.